Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 24, 2010                                                                                             Marilyn Kelly,
                                                                                                                   Chief Justice

  138943                                                                                             Michael F. Cavanagh
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  LOREAN ALLEN,                                                                                      Alton Thomas Davis,
           Plaintiff-Appellant,                                                                                         Justices

  v                                                                SC: 138943
                                                                   COA: 283890
                                                                   Wayne CC: 07-724470-NH
  VICTORIA AHARAUKA and
  DETROIT MEDICAL CENTER,
            Defendants-Appellees,
  and
  HARPER HOSPITAL, SINAI
  HOSPITAL OF GREATER DETROIT,
  and SINAI GRACE HOSPITAL,
             Defendants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the May 5, 2009
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        HATHAWAY, J., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 24, 2010                   _________________________________________
           y1117                                                              Clerk